This is a petition for a rehearing of the cause decided by this court in its opinion as recorded at page 522, ante. The authoritative holding of that decision involved the meaning of a directory or permissive portion of statute which this court interpreted as dealing only with "the accused" under an information or indictment and as relating solely to his timely arraignment and prosecution for the offense "of which he is accused" upon the particular information or indictment accusing him thereof. (R.L.H. 1945, § 10791.) The grounds of rehearing do not dispute the directory or permissive character of the *Page 552 
portion of statute, nor do they seriously challenge the interpretation of it as set forth in the opinion. On the contrary, those grounds are argumentative of matters already briefed and argued by counsel and fully considered by this court.
Petition denied without argument.